Order unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ. i President and Directors of The Manhattan Company, as Successor to American Trust Company, as Trustee under a Certain Mortgage or Deed of Trust, Bearing Date as of the 1st Day of May, 1924, Made by 251 West 71st Street, Inc., Appellant, Respondent, v. 251 West 71st Street, Inc., Respondent, Appellant; Rae Ranzal, Respondent, Impleaded with Others, Defendants.— Order, so far as appealed from, unanimously affirmed, with twenty dollars costs and disbursements to the respondent Rae Ranzal against the plaintiff-appellant. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.